EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 37:  A nano concentrate, comprising composite nano particles, wherein molecules of H2O are encapsulated within a composite nano particle including selected nutrients, and the concentrate is a colorless, odorless, tasteless concentrate and is prepared by a method comprising the steps of:
collating and combining selected chemical constituents in powder form in a first container, wherein the selected chemical constituents comprise the selected nutrients:
mixing the selected chemical constituents in the first container for approximately 1 minute at an ambient pressure and a temperature generally within a range of 70 degrees F and 75 degrees F so as to produce a first premix comprising constituent particles in powder form:
transferring the first premix from the first container to a chamber of a
operating the size reduction apparatus so as to produce a second premix comprising a nano emulsion of constituent particles between about 6 nanometers and about 20 nanometers in size: 
transferring the second premix to a nano cooling apparatus: cooling the second premix in the nano cooling apparatus for about 10 minutes to about 30 minutes at the ambient pressure and a temperature generally within a range of 7 degrees C and 12 degrees C; 
transferring the second premix to a second container;collating and combining a plurality of sealing ingredients including a selected anti
solvent. sodium oleate and tetra methlvammonium-dodecv each in liquid form and in an amount of between about 500 ml and about 700 ml in a third container;
mixing the sealing ingredients for approximately 1 minute to form mixed sealing ingredients;
allowing the mixed sealing ingredients to remain stationary for about 10 minutes to about 15 minutes at an ambient temperature and the ambient pressure;

collating and combining in the fourth container the second premix from the second container with the mixed sealing ingredients from the third container to form a first combination;
allowing the first combination in the fourth container to remain stationary and without influence from electrical shock for about 20 minutes to about 40 minutes at the ambient pressure and a temperature 
collating and combining about 1 liter of H2O purified by reverse osmosis with the first sealed and bonded combination in the fourth container; 
mixing the H2O purified by reverse osmosis with the first sealed and bonded combination for approximately 1 minute to form a second combination; 
allowing the second combination to remain stationary for about 30 minutes to about 60 minutes at the ambient temperature and pressure so as to enable a physical state transformation of the first sealed and bonded combination, wherein the first sealed and bonded mixture is 
transferring the first bonding protective sealed mixture to a sterilization homogenization apparatus;
sterilizing the first bonding protective sealed mixture to form a sterilized first bonding protective sealed mixture;
allowing the sterilized-first bonding protective sealed mixture to remain stationary for about 20 minutes to about 40 minutes at the ambient temperature and pressure;
transferring the sterilized first bonding protective sealed mixture to a fifth container; 
collating and combining about 3.785 liters of H2O between about 7.5 PH and 9.5 pH, about 250 ml of 3-aminopropyltrimethoxvsilane (saline Aptms), and about 250 ml of oleic acid with the sterilized first bonding protective sealed mixture to form a fourth combination in the fifth container;
mixing the fourth combination for about 15 minutes to about 30 minutes to form a mixed fourth combination; 
freezing the mixed fourth combination in the fifth container at the ambient pressure and a temperature generally within a range of 25 degrees F and 32 degrees F for about 3 hours to about 2O;
thawing the fourth combination frozen in the fifth container for about 4 hours to about 5 hours at the ambient temperature and pressure, so as to form a liquid concentrate; 
collating and combining the liquid concentrate with about 500 ml of mesoporous silica and about 500 ml of oleic acid to form a fifth combination; and 
mixing the fifth combination at the ambient pressure and temperature for up to about 2 minutes, so as to further stabilize and provide a second sealing protection to the relatively permanent second bonding of the constituents of the first bonding protective sealed mixture to the molecules of H2O, and form the nano liquid concentrate, such that the composite nano particles in the nano liquid concentrate each has a size generally within a range of 12 and 16 nanometers, and the second sealing protection allows the composite nano particles in the nano liquid concentrate to have a stability of approximately 100%, wherein the selected nutrients are cannabidiol.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached on 0700-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 5712706175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/KYLE A PURDY/Primary Examiner, Art Unit 1611